Citation Nr: 0941403	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's brother-in-law and sister-in-law 




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.  
The Veteran died in July 2006 and the appellant is his 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In May 2009, the appellant appeared before the undersigned 
Veterans Law Judge and gave testimony in support of her 
claim.  A complete transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  



The appellant contends that the Veteran suffered from post-
traumatic stress disorder (PTSD) due to traumatic events he 
experienced in combat in the Vietnam War, which ultimately 
led the Veteran to take his own life in July 2006.  His DD 
214 shows his MOS to be rifleman.  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2009). In order 
to establish service connection for the cause of death, there 
must be (1) evidence of death; (2) evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and death.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The record clearly shows evidence of the Veteran's death in 
July 2006.  Specifically, the Certificate of Death reveals 
that the Veteran died due to gunshot wound in July 2006.  The 
manner of death was noted to be suicide.  The record contains 
medical evidence showing treatment of the Veteran prior to 
his death for depression, stress and anxiety beginning in 
2002.  In February 2002, the examiner noted that the Veteran 
may have some post-traumatic stress as a Vietnam Veteran.    
In 2005, he was found to have acute stress reaction.  There 
is also a September 2006 statement from the Veteran's private 
examiner that the Veteran had PTSD and that his repressed 
feelings about Vietnam lead to his suicide.  Additionally, 
the appellant has submitted an opinion from a private 
psychologist that the Veteran had PTSD and that the disorder 
was related to his military service stressors. 



The Board notes that service connection for PTSD is warranted 
when there is evidence of: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2009); (2) 
combat status or credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if a Veteran was stationed with a unit 
that was present while enemy attacks occurred, this would 
strongly suggest that he was, in fact, exposed to such 
attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subjected to rocket attacks during time that Veteran 
was stationed at the base).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
would corroborate that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
While the appellant has submitted documents showing that 
Company M 3rd Bn. 3rd Marines was involved in combat 
operations in Chu Lai, Vietnam, the RO has not obtained the 
Veteran's 201 file to determine his assigned units and if the 
records confirm the Veteran's exposure to combat based on his 
units of assignment or other factors.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
personnel records, i.e., his 201 file, to 
determine the units of assignment, dates 
of assignment or participation in combat 
while he was stationed in Vietnam.  
Thereafter, as necessary, contact 


the JSRRC and request a search in all of 
the available and appropriate sources, 
and provide any information which might 
corroborate that the Veteran or any unit 
to which he was assigned was exposed to 
combat in Vietnam.  

2.  If, and only if, a claimed stressor 
has been deemed verified, refer the file 
to a VA physician for review.  The 
clinician should offer a clinical opinion 
as to whether it is at least as likely as 
not that the Veteran had PTSD, as a 
result of service, based on any verified 
stressor(s).  Only the stressor(s) deemed 
verified by VA should be considered in 
rendering the opinion.  The claims folder 
must be thoroughly reviewed by the 
examiner and he or she should 
specifically address the medical evidence 
from the private examiners noted above.  
All findings must be supported by 
complete rationale.  

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


